Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-2009

Guinn v. Rispoli
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4281




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Guinn v. Rispoli" (2009). 2009 Decisions. Paper 1497.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1497


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-129                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-4281


                                  TYRONE GUINN,
                                                      Appellant

                                          v.

                    MARCELLO RISPOLI; LISE M. MERSON;
                     THOMAS CARROL; DAVID PHILLIPS;
                  MICHAEL MCCREANOR; VICTOR GONZALEZ


                    On Appeal from the United States District Court
                              for the District of Delaware
                             (D.C. Civil No. 06-cv-00075)
                     District Judge: Honorable Gregory M. Sleet


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 12, 2009

              Before: McKEE, FISHER and CHAGARES, Circuit Judges

                                (Filed: April 22, 2009)


                                      OPINION


PER CURIAM

      Tyrone Guinn, an inmate at James T. Vaughn Correctional Center, appeals pro se

from an order by the District Court granting defendants’ motion for summary judgment.
Appellees filed a motion for summary affirmance. For the reasons provided by the

District Court, we will grant the motion and affirm.

       On February 3, 2006, Guinn filed a complaint pursuant to 42 U.S.C. § 1983

alleging that defendants had violated his Eighth Amendment rights when he was placed in

isolation for disciplinary reasons. According to an incident report, on June 30, 2004,

Guinn was standing alone in the Security Housing Unit (SHU) yard for recreation. As

two officers walked by escorting another inmate, Guinn pulled out and threw a container

of human waste on them. Officers escorted Guinn to an isolation unit where he remained

for 14 days while he waited to receive a hearing for the disciplinary charges. In his

complaint, Guinn alleged that defendants put him “in the hole,” stripped him of his

clothes, and left him in his undershorts without sheets and blankets for fourteen days.

When he requested clothing or blankets, defendants said no. Guinn filed a grievance,

which was returned to him with a note that his issue was “non-grievable.” Guinn

included the warden in his action, alleging that he is liable for his correctional officers’

training and skill.

       Defendants argued that the record is devoid of factual evidence that defendants

acted with deliberate indifference in failing to provide Guinn with humane conditions of

confinement. Defendants cited to the institutional logbook to corroborate that during his

confinement, Guinn was provided with food and shelter, routine medical visits, access to

shower, a time to exercise, and laundry services. To the extent that Guinn experienced

any discomfort during this time, he never sought medical treatment. Defendants thus

                                               2
alleged that Guinn had provided no evidence from which a fact finder could conclude that

defendants were aware of a substantial risk to Guinn’s health or safety and affirmatively

disregarded that risk.

         Defendants also argued that Guinn failed to demonstrate personal involvement

with respect to the warden, that Guinn failed to exhaust administrative remedies pursuant

to 42 U.S.C. § 1997e, and that defendants were entitled to qualified immunity. Guinn did

not file a response to defendants’ motion, but filed a motion for a temporary restraining

order.

         The District Court granted the motion for summary judgment on September 16,

2008. The court determined that the conditions of Guinn’s confinement did not rise to the

level of a constitutional violation. Although he alleged that he was not provided with

sheets or blankets while in isolation, the court determined that Guinn did not provide

evidence that he sustained a serious physical harm. The court also found that the lack of

clothing was not an Eighth Amendment violation where only minimal injury was alleged

and Guinn otherwise failed to establish that he was denied “the minimal civilized measure

of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Thus, the District

Court held that Guinn failed to satisfy both the objective and subjective standards to show

deliberate indifference. The District Court declined to address defendants’ remaining

grounds in support of their motion for summary judgment and denied as moot Guinn’s

motions for a temporary restraining order and to appoint counsel. Guinn appealed.



                                             3
       We have appellate jurisdiction over this appeal under 28 U.S.C. § 1291. Because

Guinn is proceeding in forma pauperis in this appeal, we must dismiss the appeal under

28 U.S.C. § 1915 (e)(2)(B) if it is legally frivolous. We may summarily affirm if Guinn’s

appeal presents no substantial question. See 3d Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.6.

       We exercise plenary review over a district court's order of summary judgment.

See Kaucher v. County of Bucks, 455 F.3d 418, 422 (3d Cir. 2006). Summary judgment

is proper if there is no genuine issue as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c). An issue of material fact exists only

if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The Eighth Amendment protects prison inmates from cruel and unusual

punishment. See, e.g., Farmer, 511 U.S. at 832. However, not all deficiencies and

inadequacies in prison conditions amount to a violation of a prisoner’s constitutional

rights. Rhodes v. Chapman, 452 U.S. 337, 349 (1981); Young v. Quinlan, 960 F.2d 351,

364 (3d Cir. 1992) (segregated detention must not be foul, inhuman, or totally without

penological justification). To show a violation of the Eighth Amendment, a prisoner must

allege that (1) the deprivation be, objectively, sufficiently serious, and (2) the prison

official possess a sufficiently culpable state of mind in acting deliberately indifferent to

the inmate's safety. Farmer, 511 U.S. at 834.

       Guinn has not provided any evidence that could raise a genuine issue of material

fact regarding the condition of his confinement. The record shows that the prison

                                               4
complied with constitutional standards at the most basic level, and Guinn does not

provide any evidence from which a reasonable jury could conclude that his health and

safety were at risk. See Hassine v. Jeffes, 846 F.2d 169, 174-75 (3d Cir. 1988); see also

Williams v. Delo, 49 F.3d 442, 446 (8th Cir. 1995) (constitutional analysis of strip cell

conditions). Although defendants do not dispute that Guinn had the barest of clothing,

Guinn does not provide any evidence to show that as a consequence of his limited

clothing or the temperature of the strip cell, he suffered a serious physical harm.1 Farmer,
511 U.S. at 834. Guinn lacks evidence to prove the first prong of an Eighth Amendment

violation, and relying on his allegations alone are insufficient at the summary judgment

stage. Id. Moreover, the record indicates that prison officials provided him with

sufficient nutrition, shelter, and medical care. Tillery v. Owens, 907 F.2d 418, 426 (3d

Cir. 1990). Therefore, the District Court properly granted the motion for summary

judgment.




       1
         Guinn stated at his deposition that temperatures were freezing, but he did not
provide any evidence to specifically support this allegation. Anderson, 477 U.S. at 247.
Defendants also provided incident reports indicating that Guinn previously flushed his
clothing down the toilet. Although they did not explicitly argue that Guinn’s conduct
provided a legitimate penological basis for denying him clothing, the District Court
appeared to rely on this justification in its constitutional analysis. See also Rhodes, 452
U.S. at 346 (“Among ‘unnecessary and wanton’ inflictions of pain are those that are
‘totally without penological justification.’” (citations omitted)); Bell v. Wolfish, 441 U.S.
520, 546-47 (1979) (maintaining institutional security and preserving internal order are
essential goals that may require limitation on the constitutional rights of prisoners); see
also Young, 960 F.2d at 363-64.

                                              5
       We note that Guinn filed a document in support of this appeal on November 24,

2008, in which he states that he received defendants’ Motion for Summary Judgment on

January 23, 2007, but did not receive the supporting Memorandum of Points and

Authorities. Guinn argues that the District Court should not have granted summary

because he was not properly served. Our review of the certificates of service for

defendants’ Motion and Memorandum reflect identical name and address information.

The Motion for Summary Judgment also references that it is supported by the

Memorandum of Points and Authorities, which was filed simultaneously. Furthermore,

the District Court Clerk sent Guinn a letter regarding the status of the case on July 3,

2008, and attached a print-out of the docket, which included entry of both the Motion for

Summary Judgment and the Memorandum. Thus, Guinn had both notice and time to file

a response.

       Finally, given the district courts’ broad discretion to determine whether

appointment of counsel is warranted, we find the denial of Guinn’s motions did not

constitute an abuse of discretion. Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993).

Guinn’s filings reflect that he was able to present and litigate his case and did not show

that without counsel, he would be prejudiced. Id.; Smith-Bey v. Petsock, 741 F.2d 22, 26

(3d Cir. 1984). The District Court also did not err in denying Guinn’s motion for a

temporary restraining order. Fed. R. Civ. P. 65.




                                              6
       As Guinn’s appeal presents no substantial question, we grant Appellees’ motion

and summarily affirm the District Court judgment. See 3d Cir. L.A.R. 27.4 and 3d Cir.

I.O.P. 10.6.




                                           7